Citation Nr: 1212035	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  02-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1991 to December 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and November 2007, March 2010, and October 2011 Board remands.  

The Veteran had appealed to the Board a claim for a total disability rating based on individual unemployability (TDIU).  That claim was remanded by the Board in October 2011.  The claim is no longer on appeal as it has since been granted by the RO, effective July 8, 2003.  

In June 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The Veteran does not have a current psychiatric disorder.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  






(CONTINUED ON THE NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by several letters sent to the Veteran between August 2005 and January 2008.  In those letters, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The letters also notified the Veteran regarding claims for secondary service connection.  38 C.F.R. § 3.310.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that the Veteran's claim was readjudicated in a December 2011 Supplemental Statement of the Case (SSOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  And VA provided the Veteran with adequate VA compensation examinations regarding his claim.   

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

In July 2003, the Veteran claimed service connection for depression.  He asserted that he experienced that disorder as a result of a service-connected lower back disorder.  In his testimony before the Board in June 2007, the Veteran indicated that he had been treated for depression since 1993.  Moreover, he asserted that VA medical personnel informed him that he incurred depression due to his lower back disorder.  Indeed, a VA medical report dated in March 2003 indicates "dysthemia secondary to low back pain."  In the January 2006 rating decision on appeal, however, the Veteran's claim was denied, as it was in the December 2011 SSOC.  For the reasons set forth below, the Board agrees with these decisions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be awarded where the evidence shows that a Veteran had a chronic condition during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2011).  Certain disorders, such as psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In this matter, the Board finds service connection unwarranted because the preponderance of the evidence indicates that the Veteran does not currently have a psychiatric disorder.  

Pursuant to the Board's October 2011 remand, the Veteran underwent VA compensation examination in November 2011.  The examiner - a psychologist - indicated a review of the claims file and a personal examination of the Veteran.  Based on the examination findings, the examiner indicated "no" to the inquiry, "[d]oes the Veteran now have or has he/she ever been diagnosed with a mental disorder(s)?"  The examiner indicated that the Veteran's reported depression symptoms, "are not such that they are causing a clinically significant impairment."  The examiner stated that the Veteran's symptoms did not "meet the criteria for a DSM-IV diagnosis."  The examiner stated that the Veteran did not "convey actual symptoms of an affective disorder even when asked on several occasions within the office setting."  In closing, the examiner indicated that the Veteran "at the end of the current examination stated he did not perceive himself as having a mental health difficulty."

As indicated, the Veteran maintained during his June 2007 hearing that he was treated for depression following service due to his lower back disorder.  And as noted, a VA examiner attributed the Veteran's dysthemia in March 2003 to his low back pain.  However, the November 2011 finding of no diagnosable psychiatric disorder is consistent with similar VA compensation examination findings in June, April, and March 2009, in VA treatment records dated between 2007 and 2011, and in private treatment records addressing the Veteran's lower back, dated in October 2010.  Indeed, the June 2009 VA report indicated that the Veteran then stated that he had experienced depression in the past but that he was not then depressed.  This examiner found the Veteran without a diagnosable psychiatric disorder, and in support, noted that in April 2007 the Veteran had been screened for depression, but was found to be without that disorder.  The examiner also noted "numerous other depression screenings, all of which were negative."  

The record indicates that the Veteran has complained in the past of depression symptoms related to his service-connected lower back disorder.  But such symptoms alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001).  Despite the report of past symptomatology, the medical evidence and, reportedly, the Veteran's recent statements, indicates that the Veteran has no current psychiatric disorder.  As such, service connection cannot be granted here for a psychiatric disorder, to include depression.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . .  In the absence of proof of a present disability there can be no valid claim.").  

The Veteran has claimed that he has a current psychiatric disorder that is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis and/or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the medical questions herein involve complex issues that the Veteran is not competent to address. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a psychiatric disorder, to include depression, is denied.    



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


